Underwood, Judge.
This is an appeal based on the general grounds of the revocation of a portion of the appellant’s ten-year probated sentence.
On June 15, 1977 Hearing was convicted in the Superior Court of Clayton County of burglary. He was sentenced to ten years which was probated and a fine. One year of that probation was revoked in unrelated proceedings on January 6, 1978. The revocation from which Hearing appeals was based on credible evidence that he participated in an armed robbery of a convenience grocery store.
In Johnson v. State, 142 Ga. App. 124, 126 (235 SE2d 550) (1977) we held that "[i]t is therefore well settled that the procedure for holding a proceeding for probation revocation is different from that of a criminal prosecution.” This court recognized the slight evidence rule necessary to support a finding of a probationary violation in the cases of Dickerson v. State, 136 Ga. App. 885 (222 SE2d 649) (1975); Scott v. State, 131 Ga. App. 504 (206 SE2d 137) (1974); David v. State, 139 Ga. App. 335 (228 SE2d 362) (1976); and Hammond v. State, 139 Ga. App. 365 (228 SE2d 386) (1976). "Only 'slight evidence’ is required to authorize revocation (Harper v. State, 130 Ga. App. 545 (203 SE2d 866)), and where there is any evidence supporting the offense charged as a violation of probation an appellate court will not interfere with a revocation unless there has been manifest abuse of discretion.” Barlow v. State, 140 Ga. App. 667, 668 (231 SE2d 561) (1976); Purgason v. State, 145 Ga. App. 277 (243 SE2d *896554) (1978). Applying these rules, there is sufficient evidence to support the revocation of probation in this case.
Submitted September 25, 1979
Decided October 22, 1979.
Joseph M. Todd, for appellant.
Robert E. Keller, District Attorney, Clifford A. Sticher, Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.